COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


RONALD C. THOMPSON
                                             MEMORANDUM OPINION*
v.   Record No. 1560-99-2                         PER CURIAM
                                              DECEMBER 28, 1999
PETROLEUM MARKETERS, INC.
AND
FIDELITY & GUARANTY INSURANCE UNDERWRITERS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Graham T. Jennings, Jr., on brief), for
             appellant.

             No brief for appellees.


     Ronald C. Thompson (claimant) contends that the Workers'

Compensation Commission (commission) erred in failing to award

him permanent partial disability benefits pursuant to Code

§ 65.2-503. 1   Upon reviewing the record and opening brief, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission’s decision.     See Rule 5A:27.

     The Claim for Benefits filed by claimant with the

commission sought an award of compensation for lost wages and


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       In his brief, claimant also presented the question whether
the commission erred in finding that he failed to adequately
market his residual work capacity. However, in the "Argument"
section of his brief, claimant stated that he would not pursue
this point on appeal. Accordingly, we will not address it.
payment of specific medical bills.      At the hearing before the

commission on his claim, claimant sought an award of temporary

total and temporary partial disability benefits and payment of

medical bills.   At no time before the commission did claimant

file a claim for permanent partial disability benefits, pursuant

to Code § 65.2-503.   Accordingly, we will not address this issue

for the first time on appeal.    See Rule 5A:18.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                - 2 -